        

[exhibit1039_image.jpg]






Exhibit 10.39
Ulf Lindqwister
SEPARATION AGREEMENT


This Separation Agreement (“Agreement”) serves as the understanding between you
and the Company (as hereinafter defined) regarding the terms of your separation
from the Company and the mutual intent of both parties to facilitate an amicable
separation. This Agreement is made on behalf of, and for the benefit of,
Commercial Vehicle Group, Inc., and any and all directly or indirectly owned
subsidiaries and affiliated companies of Commercial Vehicle Group, Inc., and all
of their past and present officers, directors, employees, agents (all in both
their individual and official capacities), parent companies, subsidiary
companies, predecessors, partners, members, affiliates, principals, insurers,
and any and all employee benefit plans (and any fiduciary of such plans)
sponsored by the aforesaid entities (all of which are collectively referred to
herein as the “Company”). Please read this document carefully as it will outline
the terms of all the agreements we have made:


1.
Record of Separation – the Company will record your separation effective
Wednesday, November 18, 2016 (the “Separation Date”), as the result of a not for
cause separation as provided for under that certain change in control &
non-competition agreement (“CIC Agreement”) between you and the Company.



2.
Separation Pay and 2015 Annual Incentive Plan Payment – The Company will pay you
twelve (12) months of severance through payroll continuation (“Severance Pay”)
pursuant to your CIC Agreement. The total gross payments will not exceed
$309,000, subject to normal deductions and withholding. Additionally, pursuant
to your CIC Agreement, you will be eligible for the payment of a pro-rated 2015
annual incentive plan payment, if earned, and such annual incentive plan payment
will be paid in 2016 when awards are finalized and paid to all plan participants
(“Bonus Pay”). The Severance Pay provided for herein shall be processed in
accordance with the standard payroll processing schedule but shall not be
subject to 401(k) withholdings or employer matching. For avoidance of doubt,
payments under this provision are subject to recovery by the Company as provided
for under your CIC Agreement.



3.
Restricted Stock – Any unvested restricted stock as of the Separation Date shall
be forfeited.





4.
Confidentiality and Mutual Non-Disparagement.





a.
This Agreement – As both parties understand, confidentiality in these types of
matters is very important. The Company agrees it will not, directly or
indirectly, disclose the terms of this Agreement to anyone other than its
attorney, except to those who have a business need to know







7800 Walton Parkway / New Albany OH / 43054

--------------------------------------------------------------------------------

        

and/or to the extent such disclosure is required for accounting, payroll, or tax
reporting purposes, or as otherwise required by law including but not limited to
securities law or as otherwise consented to by the other party. The Company
agrees the officers of the Company and any others who are explicitly authorized
by the officers of the Company to speak on behalf of the Company will not make
any comments relating to you and/or your employment with the Company, which are
negative, false, critical, derogatory, or which may tend to injure you and/or
your role with the Company. You also agree that you shall not make any comments
relating to the Company or anyone associated with the Company, which are
negative, false, critical, derogatory, or which may tend to injure the business
of the Company. In addition, you agree that you shall not disparage or speak
negatively about the Company or anyone associated with it (except as required or
permitted by law, such as a charge or participation in a proceeding before the
EEOC or state FEP agency).


b.
CVG Business Information – We recognize that confidential business and/or
customer information (“Confidential Information”) has been disclosed to you by
the Company. Included in such Confidential Information is information about the
Company and its due business practices, such as business plans and financial
information; employee and customer information (including but not limited to
customers of the Company developed by you or others during your employment);
technical, and marketing plans, records, data systems, software, methods of
operation, pricing, vendor and customer lists and information; and all
processes, developments, techniques, procedures, and ideas used or developed by
the Company, unless it is otherwise publicly disclosed by the Company. You
understand and agree that at all times you: (i) shall keep such information
confidential; (ii) shall not disclose or communicate any such Confidential
Information to any third party; and (iii) shall not make use of any Confidential
Information on your own behalf, or on behalf of any third party.



5.
Future Cooperation. You agree to cooperate with the Company in support of its
business interests on any matter arising out of our employment; respond and
provide information for reasonable information requests about subjects worked on
during your employment; cooperate to facilitate an orderly transition of your
job duties to a successor employee; and to provide information truthfully in
connection with any claim, investigation, or litigation in which the Company
deems your cooperation is needed. The Company will reimburse you for reasonable
and customary expenses that you incur in connection with your providing such
cooperation as requested in writing by the Company. Unless it is not permissible
by law, in the event that a subpoena or document request is served upon you, you
will immediately notify the Company and provide copies of any relevant documents
to the Company.





6.
Noncompetition and Non-solicitation.



a.
By entering into this Agreement, you acknowledge the Confidential Information
has been and will be developed and acquired by the Company by means of
substantial expense and effort, that the Confidential Information is a valuable
asset of the Company, that the unauthorized disclosure or misuse of the
Confidential Information to anyone would cause substantial and irreparable
injury to the Company.



b.
In exchange for the consideration specified in Section 2 of this Agreement, the
adequacy of which you expressly acknowledge, you agree that during your
employment by the Company, and for a period of twelve (12) months following your
separation, you shall not, directly or






7800 Walton Parkway / New Albany OH / 43054

--------------------------------------------------------------------------------

        

indirectly, as an owner, shareholder, officer, employee, manager, consultant,
independent contractor, or otherwise:


i.
Directly or indirectly call on, induce, solicit or take away, or attempt to call
on, induce, solicit, or take away, in connection with or on behalf of any
activity in competition with the Company’s then-current business, any person or
entity who was a vendor, customer, or prospective customer of the Company, for
the purpose or result that the vendor, customer, or prospective customer
purchase from, use or employ the products or services of any person or entity
other than the Company; or

ii.
Contact any employee of the Company for the purpose of discussing or suggesting
that such employee resign from employment with the Company for the purpose of
becoming employed elsewhere or provide information about individual employees of
the Company or personnel policies or procedures of the Company to any person or
entity, including any individual, agency or company engaged in the business of
recruiting employees, executives or officers; or

iii.
Own, manage, operate, join, control, be employed by, consult with or participate
in the ownership, management, operation or control of, or be connected with (as
a stockholder, partner, or otherwise), any business, individual, partner, firm,
corporation, or other entity that competes or plans to compete, directly or
indirectly, with the Company, its products, or any division, subsidiary or
affiliate of the Company; provided, however, that your “beneficial ownership,”
either individually or as a member of a “group,” as such terms are used in Rule
13d of the General Rules and Regulations under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), of not more than two percent (2%) of the
voting stock of any publicly held corporation, shall not be in violation of this
Agreement.





c.
The covenants contained in this Section 6 shall be construed as independent of
any other provisions or covenants, and the existence of any claim or cause of
action by you against the Company, whether predicated on this Agreement or
otherwise, or the actions of the Company with respect to enforcement of similar
restrictions as to other employees, shall not constitute a defense to the
enforcement by the Company of the covenants.



You acknowledge and agree that the Company has invested great time, effort and
expense in its business and reputation, and that the services performed by you,
and the information divulged to you, are unique and extraordinary, and you agree
that the Company shall be entitled, upon a breach of this Section of this
Agreement, to injunctive relief against such activities, or any other remedies
available to the Company at law or equity. If you shall have breached any of the
provisions of this Agreement, and if the Company shall bring legal action for
injunctive relief, such relief shall, at a minimum, have the duration specified
in this Agreement, commencing from the date such relief is granted, but reduced
only by the period of time elapsed between the termination date and your first
breach of this Agreement. The obligations contained in this Agreement shall
survive the termination of the employment relationship. Any specific right or
remedy set forth in this Agreement, legal, equitable or otherwise, shall not be
exclusive, but shall be cumulative upon all other rights and remedies set forth
herein, or allowed or allowable by this Agreement, or by law. The failure of the
Company to enforce any of the provisions of





7800 Walton Parkway / New Albany OH / 43054

--------------------------------------------------------------------------------

        

this Agreement, or the provisions of any agreement with any other employee,
shall not constitute a waiver or limit any of the rights of the Company.


You agree that the Company has attempted to limit your right to compete only to
the extent necessary to protect the Company from unfair competition. We further
agree that if for any reason the restrictions set forth above are too broad or
otherwise unenforceable at law, then they, or any one of them, shall be reduced
to such area, time, or terms, as shall be legally enforceable. If it is
judicially determined that this Agreement, or any portion thereof, is illegal or
offensive under any applicable law (statute, common law, or otherwise), then it
is hereby agreed the non-competition covenant shall be revised and shall be in
full force and effect to the full extent permitted by law. By this Agreement, we
intend to have this Agreement not to compete and not to solicit be in full force
and effect to the greatest extent permissible.


7.
Release of Claims. This is a release of claims against the Company and those
associated with it. Please read it carefully: In exchange for the commitments by
the Company as provided for in this Agreement, you agree (for yourself, your
heirs, executors, and assignees) to fully release and waive any claims or
rights, of any kind or nature whatsoever, whether known or unknown, that you may
have against the Company, and/or any of its employees, officers, directors,
insurers, or agents (both as representatives of the Company and in their
individual capacities), which may exist or have arisen up to and including the
date of this Agreement. The claims and rights which are waived and released
include any that arise out of your employment or relationship with the Company,
or any of its representatives, and the cessation of your employment, except for
enforcement of this Agreement. Although there may be others, some of the
specific claims which are released are all claims of any nature that may exist
with respect to violation of any legal obligations, compensation, company
policies, contract obligations, whistleblower status, retaliation, torts or
public policy, and/or unlawful discrimination, whether on the basis of race,
creed, color, national origin, disability, age, sex, harassment, or other
protected characteristic. (This release and waiver specifically includes any
claims of age discrimination under the Federal Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, or otherwise. This release and
waiver specifically does not include any claim related to the enforcement of
this Agreement.) You certify and warrant that, to the best of your knowledge,
you have not suffered any workplace injury while in the Company’s employ, other
than those regarding which the Company is already on notice; have received all
leave time to which you are or were entitled; and have been paid for all hours
worked and properly compensated for all hours worked in excess of forty (40)
hours per week. You also certify and warrant that you have not filed, caused to
be filed, and presently are not a party to any claims against the Company, you
have not divulged any proprietary or confidential information of the Company,
and will continue to maintain the confidentiality of such information, you have
been paid and/or received or will be paid and/or will receive pursuant to this
Agreement all compensation, commissions, overtime pay, wages, bonuses, PTO and
vacation, benefits, and other compensation to which you were entitled during
your employment, you have been granted any leaves of absence to which you were
entitled, under the federal FMLA and disability laws, and in compliance with the
Company’s policies, and you have been paid all amounts due to you (including
bonus, merit increase, or otherwise) in connection with any absences, you are
not aware of any facts or conduct to suggest that that the Company ( its
employees, officers, directors, insurers, or agents (as representatives of the
Company) has or have engaged in any improper or fraudulent conduct with respect
to the U.S. government or any other government agency, and to your knowledge






7800 Walton Parkway / New Albany OH / 43054

--------------------------------------------------------------------------------

        

you have not engaged in, and are not aware of, any unlawful conduct related to
any of the Company’s business activities.
8.



Nothing herein will preclude you from filing a charge of discrimination with the
Equal Employment Opportunity Commission; however, you expressly waive and
release any right you may have to any remedy resulting from such a charge, or
any action or suit, that may be instituted on your behalf against the Company by
the Equal Employment Opportunity Commission, or any other governmental agency,
or in any class or collective action. Additionally, nothing in this Agreement
shall affect or release any vested rights and interests you may have in any
company-sponsored retirement or pension plan; nor is anything in this Agreement
intended to create or enlarge rights to benefits under any such plan. No money
shall be paid under this Agreement until you have executed this Agreement,
including its release and waiver of all employment related claims (except
enforcement of this Agreement), in favor of the Company within the time limit
set by the Company, and you do not revoke this Agreement within the revocation
period set forth herein.


In exchange for the above, the Company, its employees, officers, directors,
insurers, or agents (both as representatives of the Company and in their
individual capacities), agrees to fully release and waive any claims or rights,
of any kind, whether known or unknown, that it may have against you, which have
arisen up to and including the date of this Agreement, except for enforcement of
this Agreement, the terms of your CIC Agreement as applied against you, or acts
done in bad faith or criminal offenses.


9.
Other Agreements. Irrespective of the terms of any other agreements between you
and the Company, you expressly agree that subject to the Company’s payment
obligations in Section 2 of this Agreement titled “Separation Pay and 2015
Annual Incentive Plan Payment”, the Company shall have no further obligations to
pay you any amounts under any such agreements.



Nothing in this Agreement is intended to supersede any other Non-Competition,
Non-Solicitation and Confidentiality Agreements between you and the Company. For
avoidance of doubt, you specifically agree that the non-competition,
non-solicitation and confidentiality provisions of this Agreement are in
addition to any such provisions in any other agreements between you and the
Company.


10.
Period for Review and Right to Revoke. Although we have discussed this Agreement
at some length, please feel free to take up to twenty-one (21) days, to consider
this Agreement. In addition, if you should change your mind for any reason after
executing this Agreement, you may rescind the Agreement anytime within seven (7)
days after the date of your signature. To be effective, any such rescission must
be in writing, postmarked, or delivered before the expiration of the seven (7)
day period, to me as provided for in this Agreement. You may use as much or as
little of this time as you desire; however, as I am sure you understand, no
payments or insurance can be continued beyond your last day worked until you
have confirmed your agreement. You are encouraged to talk to anyone, including
legal counsel, for advice prior to signing this Agreement.





11.
Miscellaneous.



a.
Other than as stated herein, the Parties acknowledge and agree that no promise
or inducement has been offered for this Agreement and no other promises or
agreements shall be binding, unless reduced to writing and signed by the
Parties. Nothing in this Agreement shall be construed to






7800 Walton Parkway / New Albany OH / 43054

--------------------------------------------------------------------------------

        

admit or imply that the Company, or anyone associated with it, has acted
wrongfully in any way, and all such claims are being specifically denied.


b.
Both you and the Company agree that if either Party breaches any term of this
Agreement and either Party successfully enforces any term/right under this
Agreement through legal process of any kind (other than an action regarding the
waiver and release under the federal age Act or the Older Workers Benefit
Protection Act), then the successful party shall be entitled to recover, from
the other, its costs and expenses of such enforcement, including reasonable
attorney’s fees. You and the Company agree that Ohio law shall govern any
dispute arising under this Agreement, that any legal action or proceedings with
respect to this Agreement must be initiated in the state or federal court
located in Franklin County, State of Ohio, and that the Company and you hereby
agree to subject themselves to the jurisdiction of the federal and state courts
of Ohio with respect to any such legal action or proceedings. Notwithstanding
the foregoing, with respect to any action which includes injunctive relief, or
any action for the recovery of any property, the Company may bring such action
in any state or location which has jurisdiction.



c.
This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (Section 409A), or an exemption thereunder, and shall
be construed and administered in accordance with Section 409A. Notwithstanding
any other provision of this Agreement, payments provided under this Agreement
may only be made upon an event and in a manner that complies with Section 409A
or an applicable exemption. Any payments under this Agreement that may be
excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a separation of employment shall
only be made upon a “separation from service” under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A,
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest, or other expenses that may be incurred by you on account of
non-compliance with Section 409A.







THIS SEPARATION AGREEMENT AND RELEASE IS A LEGALLY BINDING DOCUMENT WITH
IMPORTANT LEGAL CONSEQUENCES, INCLUDING A RELEASE OF ALL CLAIMS, KNOWN AND
UNKNOWN.  YOU HAVE THE RIGHT TO REVOKE THIS AGREEMENT WITHIN SEVEN (7) CALENDAR
DAYS AFTER SIGNING IT, BY DELIVERING WRITTEN NOTICE OF REVOCATION TO Ms. Laura
Macias, Chief Human Resources and Public Affairs Officer, Commercial Vehicle
Group, Inc., 7800 Walton Parkway, New Albany, Ohio 43054, USA.  IT IS
RECOMMENDED THAT YOU CONSULT YOUR OWN ATTORNEY BEFORE SIGNING THIS DOCUMENT.  BY
SIGNING BELOW, YOU ACKNOWLEDGE THAT YOU HAVE READ, FULLY UNDERSTAND AND
VOLUNTARILY AGREE TO ALL OF THE PROVISIONS CONTAINED IN THIS AGREEMENT AND
RELEASE.


            YOU UNDERSTAND THAT, BY SIGNING THIS AGREEMENT AND RELEASE AND
ACCEPTING THE CONSIDERATION DESCRIBED IN THIS AGREEMENT, YOU ARE





7800 Walton Parkway / New Albany OH / 43054

--------------------------------------------------------------------------------

        

FOREVER GIVING UP THE RIGHT TO SUE THE RELEASEES, AND ANYONE ELSE ASSOCIATED
WITH THEM, FOR ANY CLAIMS, OF ANY TYPE, THAT YOU MIGHT HAVE AGAINST ANY OF THEM,
INCLUDING CLAIMS BASED ON YOUR EMPLOYMENT OR YOUR SEPARATION, THAT HAVE OCCURRED
UP TO AND INCLUDING THE MOMENT YOU SIGN THIS AGREEMENT.




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date(s)
set forth below.


Employee                        Commercial Vehicle Group, Inc.


_/s/ Ulf Lindqwister_________                _/s/ Laura Macias____________
Ulf Lindqwister                        By: Laura L. Macias
Chief Human Resources Officer
Date: _11/20/2015__________                Date: __11/20/2015___________







7800 Walton Parkway / New Albany OH / 43054